Exhibit 10.5

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT, dated as of [                ], 2013 (this
“Agreement”), between ARADIGM CORPORATION, a California corporation (the
“Company”), and GRIFOLS, S.A., a company (sociedad anónima) organized under the
laws of Spain (“Purchaser”). Each of Purchaser and any Person to whom Purchaser
(or any successor or permitted assign of Purchaser) transfers or assigns any
Registrable Securities (as defined below) and who becomes a party hereto
pursuant to Section 10(e) are referred to individually as an “Investor” and
together as the “Investors”.

WHEREAS, on May 20, 2013, the Company and Purchaser entered into that certain
Stock Purchase Agreement (the “Stock Purchase Agreement”);

WHEREAS, pursuant to the Stock Purchase Agreement, Purchaser has agreed to
acquire a number of newly issued shares of the Company’s common stock, no par
value (the “Common Stock”), representing 35% of the Common Stock on a fully
diluted basis (collectively, the “New Shares”); and

WHEREAS, as a condition to the closing of the transactions contemplated in the
Stock Purchase Agreement (the “Closing”), Purchaser and the Company will be
required to enter into this Agreement, under which the Company has agreed to
provide the Investors with certain registration rights with respect to the
Common Stock;

NOW, THEREFORE, in consideration of the foregoing and the covenants of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, on the terms and
subject to the conditions set forth herein, the parties hereby agree as follows:

Section 1. Definitions. In this Agreement the following terms shall have the
following respective meanings:

“Adverse Effect” shall have the meaning set forth in Section 2(b).

“Affiliate” means, with respect to a Person, any Person that, directly or
indirectly, controls, is controlled by or is under common control with such
first Person. For the purposes of this Agreement, Purchaser and its Affiliates,
on the one hand, shall not be deemed to be Affiliates of the Company and its
Affiliates, on the other hand.

“Business Days” means any day (other than a Saturday, Sunday or a legal holiday)
on which banks are open for general business in Barcelona, Spain and San
Francisco, California, USA.

“Closing” shall have the meaning set forth in the Recitals.

“Common Stock” shall have the meaning set forth in the Recitals.

“Company Indemnitees” shall have the meaning set forth in Section 7(b).

“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means (i) to possess, directly or indirectly, the power to direct
the management or policies



--------------------------------------------------------------------------------

of a Person, whether through ownership of voting securities, by contract
relating to voting rights or corporate governance or otherwise, or (ii) to own,
directly or indirectly, 50% or more of the outstanding securities or other
ownership interest of such Person.

“Demand Notice” shall have the meaning set forth in Section 2(a)(i).

“Demand Registration” shall have the meaning set forth in Section 2(a)(i).

“Effective Date” means the date of the Closing.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

“FINRA” means the Financial Industry Regulatory Authority.

“Governmental Entity” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) international, multinational, federal, state, local, municipal, foreign or
other government, agency or authority; or (c) governmental or quasi-Governmental
Entity of any nature (including any governmental division, department, agency,
Regulatory Authority, commission, instrumentality, official, organization, unit,
body or Person and any court or other tribunal).

“Holder Indemnitees” shall have the meaning set forth in Section 7(a)

“indemnified party” shall have the meaning set forth in Section 7(c).

“indemnifying party” shall have the meaning set forth in Section 7(c).

“Inspector” shall have the meaning set forth in Section 5(p).

“Investor” and “Investors” shall have the meanings set forth in the Preamble.

“Losses” shall have the meaning set forth in Section 7(a)

“New Shares” shall have the meaning set forth in the Recitals.

“Other Registration Rights Agreement” means that certain Registration Rights
Agreement dated the date hereof between the Company and the purchasers of
securities pursuant to the Stock Purchase Agreement other than Purchaser.

“Person” or “person” means any natural person, corporation, general partnership,
limited partnership, limited or unlimited liability company, proprietorship,
joint venture, unincorporated organization, trust, union, association or any
Governmental Entity.

“Piggyback Notice” shall have the meaning set forth in Section 3(a)(ii).

“Piggyback Registration” shall have the meaning set forth in Section 3(a)(ii).

“Prior Registration Obligations” shall have the meaning set forth in
Section 2(a)(i).

 

2



--------------------------------------------------------------------------------

“Proceeding” shall mean any suit, proceeding, claim, arbitration, audit of
Governmental Entity, criminal prosecution, unfair labor practice charge or
complaint, examination or investigation.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including any preliminary prospectus or any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.

“Records” shall have the meaning set forth in Section 5(p).

“register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements with the SEC.

“Registrable Securities” means (i) the New Shares, (ii) any other shares of
Common Stock acquired by or issued or issuable to any Investor after the Closing
Date, and (iii) any shares of Common Stock or other capital stock of the Company
issued or issuable with respect to the shares described in clause (i) or clause
(ii) above, including (A) as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, and (B) shares of
capital stock of the Company into which the shares of Common Stock or other
capital stock are converted or exchanged and shares of capital stock of a
successor entity into which the shares of Common Stock or other capital stock
are converted or exchanged. Any Registrable Securities acquired by the Company
or any of its subsidiaries shall cease to be “Registrable Securities” for
purposes of this Agreement automatically upon the acquisition thereof by the
Company or such subsidiary.

“Registration Statement” shall mean any registration statement of the Company
under the Securities Act which permits the public offering of any of the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such registration statement,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

“Required Holders” means the holders of at least a majority of the Registrable
Securities.

“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

“Rule 144A” shall have the meaning set forth in Section 8(b).

“SEC” shall mean the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

 

3



--------------------------------------------------------------------------------

“Stock Purchase Agreement” shall have the meanings set forth in the Recitals.

“underwritten registration” or “underwritten offering” shall mean a registration
in which securities of the Company are sold to an underwriter for reoffering to
the public.

“Unfulfilled Registration Obligation” shall have the meaning set forth in
Section 2(a)(i).

Section 2. Demand Registration.

(a) Requests for Registration.

(i) Subject to Section 2(a)(iv) and Section 2(b), any Investors shall have the
right by delivering a notice to the Company (a “Demand Notice”) to require the
Company to register, pursuant to the terms of this Agreement under and in
accordance with the provisions of the Securities Act, all or any portion of the
Registrable Securities (a “Demand Registration”). All requests made pursuant to
this Section 2 will specify the number of Registrable Securities to be
registered and the intended methods of disposition thereof. Following receipt of
a Demand Notice for a Demand Registration, the Company shall use its reasonable
best efforts to effect such registration by filing a Registration Statement
within 30 days thereafter or, if (x) the Company is required to file a
registration statement pursuant to the Registration Rights Agreement dated
December 11, 2012 between the Company and the investors listed on the signature
pages thereto (“Prior Registration Obligations” and all securities defined as
“Registrable Securities” in such agreement are not yet covered by an effective
registration statement, an “Unfulfilled Registration Obligation”), then, within
30 days of the effectiveness of the registration statement which satisfies such
Unfulfilled Registration Obligation; provided that, if the Company has failed to
file such registration statement within three months of the date hereof, then
this clause (x) shall not be applicable, or (y) if the Company is required to
file and has not yet filed a registration statement under the Other Registration
Rights Agreement, then, within 30 days of the effectiveness of such registration
statement; provided that, if the Company has failed to file such registration
statement within six months of the date hereof, then this clause (y) shall not
be applicable, in each case, subject to the restrictions set forth in this
Section 2, all to the extent necessary to permit the disposition (in accordance
with the intended methods thereof as specified in the Demand Notice) of the
Registrable Securities so to be registered. (Notwithstanding the above, if a
pending shelf registration is available for the resales sought to be consummated
as reflected in the Demand Notice without the need to file an amendment to such
shelf registration statement, the Company will use reasonable best efforts to
allow such resales to be made by use of such shelf registration rather than
filing a new registration statement.) The Company shall use its reasonable best
efforts to have the Registration Statement for any such Demand Registration
declared effective by the SEC as soon as practicable but in no event later than
60 days (or 120 days, in the case that the Company is notified orally or in
writing (whichever is earlier) by the SEC that such Registration Statement will
be subject to full review by the SEC) after the effectiveness of any Prior
Obligation Registration Statement.

(ii) No Demand Registration shall be deemed to have occurred for purposes of
this Section 2 if the Registration Statement relating thereto (A) does not
become effective, (B) is not maintained effective for the period required
pursuant to this Section 2, or (C) the offering of the Registrable Securities
pursuant to such Registration Statement is subject to a

 

4



--------------------------------------------------------------------------------

stop order, injunction or similar order or requirement of the SEC during such
period in which case such requesting holder of Registrable Securities shall be
entitled to an additional Demand Registration, as the case may be, in lieu
thereof.

(iii) Within 10 days after receipt by the Company of a Demand Notice, the
Company shall give notice of such Demand Notice to all other holders of
Registrable Securities and shall, subject to the provisions of Section 2(b),
include in such registration all Registrable Securities with respect to which
the Company received written requests for inclusion therein within 15 days after
such notice is given by the Company to such holders of Registrable Securities.

(iv) The Company shall be required to maintain the effectiveness of the
Registration Statement with respect to any Demand Registration that is: (A) on
Form S-1, for a period of at least 270 days after the effective date thereof or
such shorter period in which all Registrable Securities included in such
Registration Statement have actually been sold, or (B) on Form S-3, until the
earlier of the time (X) at which all Registrable Securities included in such
Registration Statement may be sold without restriction (including, without
limitation, volume and brokers’ transaction limitations) pursuant to Rule 144
(taking into account of any SEC Staff position with respect to “affiliate”
status) and without the need for current public information required by Rule
144(c)(1) (or Rule 144(i)(2), if applicable) or (Y) that all Registrable
Securities included in such Registration Statement actually have been sold. In
the event that all Registrable Securities may be sold without restriction under
Rule 144 as described above, and as a pre-condition to termination of the
Company’s obligation to maintain a registration statement for such securities,
the Company shall have instructed its transfer agent to remove all restrictive
legends or electronic equivalent reflected on the Registrable Securities, and
such restrictive legends shall have been removed.

(v) The Company shall not be required to effect a Demand Registration on Form
S-1 (A) more than three times, or (B) unless the dollar amount of Registrable
Securities proposed to be registered in such Demand Registration reasonably is
expected to be at least $5,000,000. The Company shall not be required to effect
a Demand Registration on Form S-3 more than six times.

(vi) At such time as the Company determines to file the first registration
statement it is required to file pursuant to the Other Registration Rights
Agreement, it shall give all holders of Registrable Securities hereunder prompt
notice of such proposed filing at least 20 days before the anticipated filing
date. Such notice will offer such holders the opportunity to include in such
registration statement the number of shares of Registrable Securities as such
holder may request. If the holders wish to accept this offer, any holder must
respond with a written request to the Company (which may be an email) within 10
days of receiving the notice, counting from the first day following the date
that the notice was received, indicating the number of shares, if any, that such
holder wishes to include on the registration statement. Such an acceptance by
the holder shall be treated as a Demand Registration by such holder for all
purposes under Section 2 herein.

(b) Priority of Registrations. If any Registrable Securities registered pursuant
to a Demand Registration are to be sold in a firm commitment underwritten
offering, and the managing underwriter(s) advise the Company in writing that in
its view the total number or

 

5



--------------------------------------------------------------------------------

dollar amount of Registrable Securities proposed to be sold in such offering is
such as have an adverse effect on the success of such offering (including
securities proposed to be included by other holders of securities of the Company
entitled to include such securities in such Registration Statement pursuant to
incidental or piggyback registration rights) (an “Adverse Effect”), then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities that in the opinion of such managing
underwriter can be sold without adversely affecting such offering, and such
number of Registrable Securities shall be allocated as follows (unless the
underwriters require a different allocation):

(i) first, among the Investors on the basis of the percentage of the Registrable
Securities held by any Investor pro rata relative to the number of Registrable
Securities owned by all Investors; and

(ii) second, the securities of the Company for which inclusion in such Demand
Registration, as the case may be, was requested by the Company or any other
Person.

(c) Postponement of Demand Registration. The Company shall be entitled to
postpone, for a reasonable period of time (but not more than, in the aggregate
60 days in any 12-month period), the filing of a Registration Statement pursuant
to this Section 2, if the Company delivers to the holders requesting
registration a certificate signed by both the chief executive officer and chief
financial officer of the Company certifying that, in the good faith judgment of
the board of directors of the Company, such registration and offering (i) would
reasonably be expected to materially adversely affect or materially interfere
with (A) any bona fide material financing of the Company or (B) any material
transaction under consideration by the Company or (ii) would require disclosure
of information that has not been, and is not otherwise required to be, disclosed
to the public, the premature disclosure of which would materially adversely
affect the Company. Such certificate shall contain a statement of the reasons
for such postponement and an approximation of the anticipated delay. If the
Company shall so postpone the filing of a Registration Statement, the holders of
a majority of the Registrable Securities which are to be registered in a
particular offering pursuant to this Section 2 shall have the right to withdraw
the request for registration by giving written notice to the Company prior to
the anticipated termination date of the postponement period, as provided in the
certificate delivered to Investor and, if withdrawn, the Demand Notice shall be
deemed not to have been made for all purposes under this Agreement, the Company
shall pay all expenses of such written Demand Registration in accordance with
Section 6, and such withdrawal of the request for registration shall not be
subject to the proviso in the last sentence of Section 6(b).

(d) Cancellation of Demand Registration. Holders of a majority of the
Registrable Securities which are to be registered in a particular offering
pursuant to this Section 2 shall have the right to notify the Company that they
have determined that the registration statement be abandoned or withdraw, in
which event the Company shall abandon or withdraw such registration statement.
Upon such cancellation, the Company shall cease all efforts to secure
registration and such Demand Registration shall not be counted as a Demand
Registration under this Agreement for any purpose and the Company shall not be
obligated to pay the expenses of such cancelled Demand Registration in
accordance with Section 6(b).

 

6



--------------------------------------------------------------------------------

Section 3. Piggyback Registration.

(a) Right to Piggyback. Except with respect to a Demand Registration, the
procedures for which are addressed in Section 2, if the Company proposes to file
a registration statement under the Securities Act with respect to an offering of
Common Stock, whether or not for sale for its own account (other than a
registration statement (i) on Form S-4, Form S-8 or any successor forms thereto,
or (ii) filed solely in connection with an exchange offer or any employee
benefit or dividend reinvestment plan), then, each such time, the Company shall
give prompt notice of such proposed filing at least 20 days before the
anticipated filing date (the “Piggyback Notice”) to all the holders of
Registrable Securities. The Piggyback Notice shall offer such holders the
opportunity to include in such registration statement the number of Registrable
Securities as each such holder may request (a “Piggyback Registration”). Subject
to Section 3(b), the Company shall include in each such Piggyback Registration
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein within 15 days after notice has been
given to the applicable holder. The eligible holders of Registrable Securities
shall be permitted to withdraw all or part of the Registrable Securities from a
Piggyback Registration at any time at least two Business Days prior to the
effective date of such Piggyback Registration. The Company shall not be required
to maintain the effectiveness of the Registration Statement for a Piggyback
Registration beyond the earlier to occur of (A) 270 days after the effective
date thereof and (B) consummation of the distribution by the holders of the
Registrable Securities included in such Registration Statement.

(b) Priority on Piggyback Registrations. The Company shall use reasonable
efforts to cause the managing underwriter(s) of a proposed underwritten offering
to permit holders of Registrable Securities requested to be included in the
registration for such offering to include all such Registrable Securities on the
same terms and conditions as any other shares of capital stock, if any, of the
Company included therein. Notwithstanding the foregoing, if the managing
underwriter(s) of such underwritten offering have informed the Company in
writing that it is their good faith opinion that the total amount of securities
that such holders, the Company and any other Persons having rights to
participate in such registration, intend to include in such offering is such as
to adversely affect the success of such offering, then the amount of securities
to be offered for the account of holders of Registrable Securities (other than
the Company and any other Persons having rights to participate in such
registration pursuant to Prior Registration Obligations) shall be reduced to the
extent necessary to reduce the total amount of securities to be included in such
offering to the amount recommended by such managing underwriter or underwriters
by reducing the securities requested to be included by the holders of
Registrable Securities requesting such registration pro rata among such holders
based on the number of Registrable Securities owned directly or indirectly by
all such Persons.

Section 4. SEC Forms; Compliance.

(a) The Company shall use its reasonable best efforts to cause any Demand
Registrations to be registered on Form S-3 (or any successor form), if
applicable, as soon as the Company becomes eligible to use Form S-3. If the
Company is not then eligible under the Securities Act to use Form S-3, such
Demand Registration shall be registered on the form for which the Company then
qualifies. The Company shall use its reasonable best efforts to become and
remain eligible to use Form S-3. If the Company registers a Demand Registration
on Form S-1, it shall supersede that registration with one on Form S-3 promptly
upon first qualifying to use that form, and such new registration shall not
constitute a new Demand Registration.

 

7



--------------------------------------------------------------------------------

(b) All Registration Statements shall comply with applicable requirements of the
Securities Act, and, together with each Prospectus included, filed or otherwise
furnished by the Company in connection therewith, shall not contain any untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

Section 5. Registration Procedures. If and whenever the Company is required to
use its reasonable best efforts to effect the registration of any Registrable
Securities under the Securities Act as provided in Section 2 and Section 3, the
Company shall effect such registration to permit the sale of such Registrable
Securities in accordance with the intended method or methods of disposition
thereof, and pursuant thereto the Company shall cooperate in the sale of the
securities and shall, as expeditiously as possible:

(a) Prepare and file with the SEC a Registration Statement or Registration
Statements on such form which shall be available for the sale of the Registrable
Securities by the holders thereof or the Company in accordance with the intended
method or methods of distribution thereof, and use its reasonable best efforts
to cause such Registration Statement to become effective and to remain effective
as provided herein (including by means of a shelf registration pursuant to Rule
415 under the Securities Act if so requested and if the Company is then eligible
to use such registration); provided, however, that before filing a Registration
Statement or Prospectus or any amendments or supplements thereto (including
documents that would be incorporated or deemed to be incorporated therein by
reference), the Company shall furnish or otherwise make available to the
Investors who are selling Registrable Securities under such Registration
Statement, their counsel and the managing underwriter(s), if any, copies of all
such documents proposed to be filed, which documents will be subject to the
reasonable review and comment of such counsel, and such other documents
reasonably requested by such counsel, including any comment letter from the SEC,
and, if requested by such counsel, provide such counsel reasonable opportunity
to comment on such Registration Statement and each Prospectus included therein,
provided that such comments are received by the Company within a reasonable
number of days prior to the anticipated filing date of such Registration
Statement or Prospectus (although such opportunity to comment shall not apply to
the Company’s Current Reports on Form 8-K, Quarterly Reports on Form 10-Q or
Annual Reports on Form 10-K incorporated by reference into any such Registration
Statement or Prospectus). The Company shall not file any such Registration
Statement or Prospectus or any amendments or supplements thereto (including such
documents that, upon filing, would be incorporated or deemed to be incorporated
by reference therein) with respect to a Demand Registration to which the holders
holding a majority of the Registrable Securities which are to be registered
pursuant to such Demand Registration, their counsel, or the managing
underwriter(s), if any, shall reasonably object in writing.

(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement continuously effective during the period provided herein and comply in
all material respects with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement; and
cause the related Prospectus to be supplemented by any Prospectus supplement as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of the securities covered by such Registration
Statement, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) under the Securities Act.

 

8



--------------------------------------------------------------------------------

(c) Notify each selling holder of Registrable Securities and the managing
underwriter(s), if any, promptly, and (if requested by any such Person) confirm
such notice in writing, (i) when a Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to a Registration
Statement or any post-effective amendment, when the same has become effective,
(ii) of any request by the SEC or any other Federal or state governmental
authority for amendments or supplements to a Registration Statement or related
Prospectus or for additional information, (iii) of the issuance by the SEC of
any stop order suspending the effectiveness of a Registration Statement or the
initiation of any Proceedings for that purpose, (iv) if at any time the
representations and warranties of the Company contained in any agreement
(including any underwriting agreement) contemplated by Section 5(o) cease to be
true and correct, (v) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction, or the
initiation or threatening of any Proceeding for such purpose, and (vi) of the
happening of any event that makes any statement made in such Registration
Statement or related Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in such Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

(d) Use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction at the reasonably earliest
practical date.

(e) If requested by the managing underwriters, if any, or the holders of a
majority of the then outstanding Registrable Securities being sold in connection
with an underwritten offering, promptly include in a Prospectus supplement or
post-effective amendment such information as the managing underwriters, if any,
and such holders may reasonably request in order to permit the intended method
of distribution of such securities and make all required filings of such
Prospectus supplement or such post-effective amendment as soon as practicable
after the Company has received such request; provided, however, that the Company
shall not be required to take any actions under this Section 5(e) that are not,
in the opinion of counsel for the Company, in compliance with applicable law.

(f) Furnish or make available to each selling holder of Registrable Securities,
and each managing underwriter, if any, without charge, at least one conformed
copy of the Registration Statement, the Prospectus and Prospectus supplements,
if applicable, and each post-effective amendment thereto, including financial
statements (but excluding schedules, all documents incorporated or deemed to be
incorporated therein by reference, and all exhibits, unless requested in writing
by such holder, counsel or underwriter).

 

9



--------------------------------------------------------------------------------

(g) Deliver to each selling holder of Registrable Securities, and the
underwriters, if any, without charge, as many copies of the Prospectus or
Prospectuses (including each form of Prospectus) and each amendment or
supplement thereto as such Persons may reasonably request in connection with the
distribution of the Registrable Securities; and the Company, subject to the last
paragraph of this Section 5, hereby consents to the use of such Prospectus and
each amendment or supplement thereto by each of the selling holders of
Registrable Securities and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any such amendment or supplement thereto.

(h) Prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the selling holders of
Registrable Securities, the underwriters, if any, and their respective counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of such jurisdictions within the United
States as any seller or underwriter reasonably requests in writing and to keep
each such registration or qualification (or exemption therefrom) effective
during the period such Registration Statement is required to be kept effective
and to take any other action that may be necessary or advisable to enable such
holders of Registrable Securities to consummate the disposition of such
Registrable Securities in such jurisdiction; provided, however, that the Company
will not be required to (i) qualify generally to do business in any jurisdiction
where it is not then so qualified, or (ii) take any action that would subject it
to general service of process in any such jurisdiction where it is not then so
subject.

(i) Cooperate with the selling holders of Registrable Securities and the
managing underwriters, if any, to facilitate the timely preparation and delivery
of certificates (not bearing any legends) representing Registrable Securities to
be sold after receiving written representations from each holder of such
Registrable Securities that the Registrable Securities represented by the
certificates so delivered by such holder will be transferred in accordance with
the Registration Statement, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
or holders may request at least two Business Days prior to any sale of
Registrable Securities in a firm commitment public offering, but in any other
such sale, within five Business Days prior to having to issue the securities.

(j) Use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
governmental agencies or authorities within the United States, except as may be
required solely as a consequence of the nature of such selling holder’s
business, in which case the Company will cooperate in all reasonable respects
with the filing of such Registration Statement and the granting of such
approvals, as may be necessary to enable the seller or sellers thereof or the
underwriters, if any, to consummate the disposition of such Registrable
Securities, with any expenses relating to such registration or approvals
(included those expenses borne by the Company (including reasonable attorneys’
fees, legal or other fees or expenses) being at such selling holder’s sole
expense.

(k) Upon the occurrence of any event contemplated by Section 5(c)(ii),
5(c)(iii), 5(c)(iv), 5(c)(v) or 5(c)(vi), prepare a supplement or post-effective
amendment to the

 

10



--------------------------------------------------------------------------------

Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities being sold thereunder, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(l) Prior to the effective date of the Registration Statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities.

(m) Provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement, which
transfer agent may be the Company’s existing transfer agent for the Company’s
Common Stock.

(n) Use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be authorized to be listed
on such securities exchange, (if any) as shares of the particular class of
Registrable Securities are at that time, or will be immediately following the
offering, listed.

(o) Enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in underwritten offerings) and take all such
other actions reasonably requested by the holders of a majority of the
Registrable Securities being sold in connection therewith (including those
reasonably requested by the managing underwriters, if any) to expedite or
facilitate the disposition of such Registrable Securities, and in such
connection, whether or not an underwriting agreement is entered into and whether
or not the registration is an underwritten registration, (i) make such
representations and warranties to the holders of such Registrable Securities and
the underwriters, if any, with respect to the business of the Company and its
subsidiaries, and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by issuers in underwritten
offerings, and, if true, confirm the same if and when requested, (ii) use its
reasonable best efforts to furnish to the selling holders of such Registrable
Securities opinions of counsel to the Company and updates thereof (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
the managing underwriters, if any, and counsels to the selling holders of the
Registrable Securities), addressed to each selling holder of Registrable
Securities and each of the underwriters, if any, covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such counsel and underwriters,
(iii) use its reasonable best efforts to obtain “cold comfort” letters and
updates thereof from the independent certified public accountants of the Company
(and, if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement) who have certified the financial statements included
in such Registration Statement, addressed to each selling holder of Registrable
Securities (unless such accountants shall be prohibited from so addressing such
letters by applicable standards of the accounting profession) and each of the
underwriters, if any, such letters to be in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
underwritten offerings, (iv) if an underwriting

 

11



--------------------------------------------------------------------------------

agreement is entered into, the same shall contain indemnification provisions and
procedures substantially to the effect set forth in Section 7 with respect to
all parties to be indemnified pursuant to Section 7, and (v) deliver such
documents and certificates as may be reasonably requested by the holders of a
majority of the Registrable Securities being sold, their counsel and the
managing underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company. The above shall be done at each
closing under such underwriting or similar agreement, or as and to the extent
required thereunder.

(p) Make available for inspection upon written request by any underwriter
participating in any such disposition of Registrable Securities, if any, and a
representative of any holder of Registrable Securities who is either required
under applicable securities law to be described in any Registration Statement as
an underwriter where such holder consents to so being named an underwriter, or
may be deemed to be an underwriter by virtue of including 15% or more of the
relevant class of securities on a resale registration statement (regardless of
whether it is actually named as an underwriter), and any attorneys or
accountants retained by such underwriter or selling holder, at the offices where
normally kept, during reasonable business hours, all pertinent financial and
other records, pertinent corporate documents and properties of the Company and
its subsidiaries (collectively, the “Records”), and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information in each case reasonably requested by any such representative,
underwriter, attorney or accountant (each, an “Inspector”) in connection with
such Registration Statement; provided, however, that each Inspector shall agree
in writing to hold in strict confidence and not make any disclosure (except to
such underwriter or Investor) or use of any Record or other information which
the Company’s board of directors determines in good faith to be confidential and
of which determination the Inspectors are so notified, unless (i) disclosure of
such information is ordered pursuant to a final, non-appealable subpoena or
order from a court or government body of competent jurisdiction, (ii) disclosure
of such information, in the written opinion of counsel to such Person, is
required by law, (iii) disclosure of such information, in the written opinion of
counsel to such Person, is necessary or advisable to defend such Person in any
then-existing litigation relating to any such disposition or proposed
disposition of Registrable Securities, or (iv) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by such Person or by any other Person with an obligation or
duty of confidentiality to the Company. In the case of a proposed disclosure
pursuant to clause (i), (ii) or (iii) above, such Person shall be required to
give the Company written notice of the proposed disclosure prior to such
disclosure (to the extent practicable and not prohibited by applicable law, rule
or regulation), and, if requested by the Company, assist the Company in seeking
to prevent or limit the proposed disclosure.

(q) Cause its officers to use their reasonable best efforts to support the
reasonable marketing of the Registrable Securities covered by the Registration
Statement (including participation in “road shows”) taking into account the
Company’s business needs.

(r) Cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA; and

 

12



--------------------------------------------------------------------------------

(s) Otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable (but not more than 18 months) after the effective
date of the registration statement, an earnings statement which shall satisfy
the provisions of Section 11(a) of the Securities Act.

The Company may require each seller of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such seller
and the intended plan of distribution of such Registrable Securities as the
Company may, from time to time, reasonably request as is required to effect and
maintain the effectiveness of the registration of such Registrable Securities,
and the Company may exclude from such registration the Registrable Securities of
any seller who unreasonably fails to furnish such information within a
reasonable time after receiving such request. Each Investor, by such Investor’s
acceptance of the Registrable Securities, agrees to cooperate with the Company
as reasonably requested by the Company in connection with the preparation and
filing of each Registration Statement hereunder, unless such Investor has
notified the Company in writing of such Investor’s election to exclude all of
such Investor’s Registrable Securities from such Registration Statement.

Each holder of Registrable Securities covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to a Registration
Statement. Each holder of Registrable Securities further covenants and agrees if
such holder has Registrable Securities covered by such Registration Statement
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 5(c)(ii), 5(c)(iii), 5(c)(iv), 5(c)(v) or
5(c)(vi), such holder will forthwith discontinue disposition of such Registrable
Securities covered by such Registration Statement or Prospectus until such
holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 5(k), or until it is advised in writing by the Company
that the use of the applicable Prospectus may be resumed, and has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus; provided, however that the
Company shall extend the time periods under Section 2 with respect to the length
of time that the effectiveness of a Registration Statement must be maintained by
the amount of time the holder is required to discontinue disposition of such
securities.

Section 6. Registration Expenses.

(a) All reasonable fees and expenses incident to the performance of or
compliance with this Agreement by the Company (including (i) all registration
and filing fees (including fees and expenses (A) with respect to filings
required to be made with FINRA, and (B) of compliance with securities or “blue
sky” laws, including, without limitation, any fees and disbursements of counsel
for the underwriters in connection with “blue sky” qualifications of the
Registrable Securities pursuant to Section 5(h)), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and of printing Prospectuses if the printing of Prospectuses is
requested by the managing underwriters, if any, or by the holders of a majority
of the Registrable Securities included in any Registration Statement),
(iii) messenger, telephone and delivery expenses of the Company, (iv) fees and
disbursements of counsel for the Company, (v)

 

13



--------------------------------------------------------------------------------

expenses of the Company incurred in connection with any road show, (vi) fees and
disbursements of all independent certified public accountants referred to in
Section 5(o)(iii) (including the expenses of any “cold comfort” letters required
by this Agreement) and any other Persons, including special experts retained by
the Company, and (vii) fees and disbursements of one counsel for Purchaser and
its Affiliates in an amount not to exceed $30,000 per Registration Statement)
shall be borne by the Company whether or not any Registration Statement is filed
or becomes effective. In addition, the Company shall bear all of its internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the securities to
be registered on any securities exchange and rating agency fees and the fees and
expenses of any Person, including special experts, retained by the Company.

(b) The Company shall not be required to pay (i) except as noted above, fees and
disbursements of any counsel retained by any holder of Registrable Securities or
by any underwriter (except as set forth in the amounts set forth in
Section 6(a)(i)(B) and Section 6(a)(vii)), (ii) any underwriter’s fees
(including discounts, commissions or fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals) relating to the
distribution of the Registrable Securities (other than with respect to
Registrable Securities sold by the Company), or (iii) any other expenses of the
holders of Registrable Securities not specifically required to be paid by the
Company pursuant to Section 6(a). Notwithstanding Section 6(a), in the event
that a Demand Registration is cancelled in accordance with Section 2(d), any and
all expenses (including those described in Section 6(a) shall be borne by the
holders of the Registrable Securities that would have been registered pursuant
to such cancelled Demand Registration (on a pro rata basis) and the Company
shall be substituted for “Purchasers” and “Affiliates” in Section 6(a)(vii).

Section 7. Indemnification.

(a) Indemnification by the Company. The Company shall, and shall cause each of
its subsidiaries to, without limitation as to time, indemnify and hold harmless,
to the fullest extent permitted by law and on a joint and several basis, each
holder of Registrable Securities whose Registrable Securities are covered by a
Registration Statement or Prospectus, the officers, directors, partners,
members, managers, shareholders, other equity holders, accountants, attorneys,
advisors, agents, employees and representatives of each of them, each Person who
controls each such holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers, shareholders, other equity holders, accountants, attorneys,
agents and employees of each such controlling person, each underwriter, if any,
and each Person who controls (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) such underwriter (collectively, “Holder
Indemnitees”), from and against any and all losses, claims, damages,
liabilities, costs (including costs of preparation and reasonable attorneys’
fees and any legal or other fees or expenses incurred by such party in
connection with any investigation or Proceeding), expenses, judgments, fines,
penalties, charges and amounts paid in settlement (collectively, “Losses”), as
incurred, arising out of or based upon any untrue statement (or alleged untrue
statement) of a material fact contained in any Prospectus, offering circular or
other document (including any related Registration Statement, notification, or
the like) incident to any such registration, qualification, or compliance, or
based on any omission (or alleged

 

14



--------------------------------------------------------------------------------

omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the Securities Act or any rule or regulation thereunder applicable to
the Company or of the Exchange Act or any rule or regulation thereunder
applicable to the Company and in any such case relating to action or inaction
required of the Company in connection with any such registration, qualification
or compliance, and will reimburse each Holder Indemnitee for any legal and any
other expenses reasonably incurred in connection with investigating and
defending or settling any such Loss, provided, however, that the Company will
not be liable in any such case to the extent that any such Loss arises out of or
is based on any untrue statement or omission by such holder of Registrable
Securities, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such Registration
Statement, Prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by such holder
of Registrable Securities expressly for use therein. It is agreed that the
indemnity agreement contained in this Section 7(a) shall not apply to amounts
paid in settlement of any such Loss if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld or
delayed).

(b) Indemnification by Holder of Registrable Securities. In connection with any
Registration Statement in which a holder of Registrable Securities is
participating, such holder of Registrable Securities shall indemnify, to the
fullest extent permitted by law, severally and not jointly, the Company, its
directors and officers and each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
(collectively, “Company Indemnitees”), from and against all Losses arising out
of or based on any untrue statement of a material fact contained in any such
Registration Statement, Prospectus, offering circular or other document, or any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse each
Company Indemnitee for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such Loss, in each case to the
extent, but only to the extent, that such untrue statement or omission is made
in such Registration Statement, Prospectus, offering circular or other document
in reliance upon and in conformity with written information furnished to the
Company by such holder of Registrable Securities expressly for use in such
Registration Statement, Prospectus, offering circular or other document;
provided, however, that the obligations of such holder of Registrable Securities
hereunder shall not apply to amounts paid in settlement of any such claims,
losses, damages, or liabilities (or actions in respect thereof) if such
settlement is effected without the consent of such holder (which consent shall
not be unreasonably withheld); provided further, however, that the liability of
each selling holder of Registrable Securities hereunder shall be limited to the
net proceeds received by such selling holder from the sale of Registrable
Securities covered by such Registration Statement. In addition, insofar as the
foregoing indemnity relates to any such untrue statement or omission made in the
preliminary Prospectus, but eliminated or remedied in the amended Prospectus on
file with the SEC at the time the Registration Statement becomes effective or in
the final Prospectus filed pursuant to applicable rules of the SEC or in any
supplement or addendum thereto and such new Prospectus is delivered to the
underwriter, the indemnity agreement in this Section 7(b) shall not inure to the
benefit of any Person if a copy of the final Prospectus filed pursuant to such
rules, together with all supplements and addenda thereto was not furnished to
the Person asserting the Loss at or prior to the time such furnishing is
required by the Securities Act. Such indemnity shall remain in full force and
effect regardless of any investigation made by or behalf of such selling holder
and shall survive the transfer of any of the Registrable Securities by any of
the Investors pursuant to Section 10(e).

 

15



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnity hereunder (an “indemnified party”), such indemnified party shall give
prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any claim or of the commencement of any Proceeding with
respect to which such indemnified party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
indemnifying party shall not relieve the indemnifying party from any obligation
or liability except to the extent that the indemnifying party has been actually
prejudiced by such delay or failure. The indemnifying party shall have the
right, exercisable by giving written notice to an indemnified party promptly
after the receipt of written notice from such indemnified party of such claim or
Proceeding, to, unless in the indemnified party’s reasonable judgment a conflict
of interest between such indemnified and indemnifying parties may exist in
respect of such claim or Proceeding, assume, at the indemnifying party’s
expense, the defense of any such claim or Proceeding, with counsel reasonably
satisfactory to such indemnified party; provided, however, that an indemnified
party shall have the right to employ separate counsel in any such claim or
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such indemnified party unless:
(i) the indemnifying party agrees to pay such fees and expenses; or (ii) the
indemnifying party fails promptly to assume, or if such a conflict of interest
may exist in connection with, the defense of such claim or Proceeding or fails
to employ counsel reasonably satisfactory to such indemnified party, in which
case the indemnified party shall have the right to employ counsel and to assume
the defense of such claim or Proceeding; provided further, however, that the
indemnifying party shall not, in connection with any one such claim or
Proceeding or separate but substantially similar or related claims or
Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all the indemnified parties, or for fees and expenses that are not reasonable.
Whether or not such defense is assumed by the indemnifying party, such
indemnified party will not be subject to any liability for any settlement made
without its consent (but such consent will not be unreasonably withheld). The
indemnifying party shall not consent to entry of any judgment or enter into any
settlement if the same (A) does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of an irrevocable
release, in form and substance reasonably satisfactory to the indemnified party,
from all liability in respect of such claim or litigation for which such
indemnified party would be entitled to indemnification hereunder, or
(B) includes any non-monetary relief or terms.

(d) Contribution.

(i) If the indemnification provided for in this Section 7 is unavailable to an
indemnified party in respect of any Losses (other than in accordance with its
terms), then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and such indemnified party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations.

 

16



--------------------------------------------------------------------------------

The relative fault of such indemnifying party, on the one hand, and indemnified
party, on the other hand, shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been taken by, or relates to information supplied by, such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent any such
action, statement or omission.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 7(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7(d), an indemnifying party that
is a selling holder of Registrable Securities shall not be required to
contribute any amount in excess of the amount by which the net proceeds from the
sale of the Registrable Securities sold by such indemnifying party exceeds the
amount of any damages that such indemnifying party has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution with respect to any claim arising from or relating to such
fraudulent omission from any Person who was not guilty of such fraudulent
misrepresentation

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

Section 8. Rule 144 Sales.

(a) The Company shall (i) file the reports required to be filed by it under the
Securities Act and the Exchange Act in a timely manner, (ii) take such further
action as any holder of Registrable Securities may reasonably request, and
(iii) furnish to each holder of Registrable Securities forthwith upon written
request, (A) a written statement by the Company as to its compliance with the
reporting requirements of Rule 144, the Securities Act and the Exchange Act,
(B) a copy of the most recent annual or quarterly report of the Company, and
(C) such other reports and documents so filed by the Company as such holder may
reasonably request in availing itself of Rule 144, all to the extent required
from time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144.

(b) Each holder of Registrable Securities and each prospective holder of shares
of Registrable Securities who may consider acquiring Registrable Securities in
reliance upon Rule 144A under the Securities Act (or any successor or similar
rule then in force) (“Rule 144A”) shall have the right to request, in writing
(including by e-mail), from the Company, and the Company will provide upon such
written request, such information regarding the Company and its business, assets
and properties, if any, as is at the time required to be made available by the
Company under the Rule 144A so as to enable such holder to transfer Registrable
Securities to such prospective holder in reliance upon Rule 144A.

 

17



--------------------------------------------------------------------------------

Section 9. Underwritten Registrations.

(a) If any Demand Registration is an underwritten offering, Purchaser (and, if
none of Purchaser or any of its Affiliates is participating in the offering, the
holders of a majority of the Registrable Securities included such offering)
shall have the right to select the investment banker(s) and manager(s) to
administer the offering, subject to approval by the Company, not to be
unreasonably withheld. The Company shall have the right to select the investment
banker or investment bankers and managers to administer any Piggyback
Registration.

(b) No Person may participate in any underwritten registration hereunder unless
such Person (i) agrees to sell the Registrable Securities it desires to have
covered by the registration on the basis provided in any underwriting
arrangements in customary form, and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements;
provided, however, that such Person shall not be required to make any
representations or warranties other than those related to title and ownership of
shares and as to the accuracy and completeness of statements made in a
Registration Statement, Prospectus, offering circular, or other document in
reliance upon and in conformity with written information furnished by the holder
of Registrable Securities to the Company expressly for use therein; provided
further, however, that such Person’s liability in respect of such
representations and warranties shall not exceed such Person’s gross proceeds
from the offering.

Section 10. Miscellaneous.

(a) Interpretation.

(i) In this Agreement, unless the context otherwise requires, references: (A) to
the Preamble, Recitals or a Section are to the Preamble, Recital or Section of
this Agreement; (B) to any agreement (including this Agreement), contract,
statute or regulation are to the agreement, contract, statute or regulation as
amended, modified, supplemented or replaced from time to time, and to any
section of any statute or regulation are to any successor to the section; and
(C) to any Person include any successor to that Person or permitted assigns of
that Person.

(ii) The table of contents and headings contained herein are for reference
purposes only and do not limit or otherwise affect any of the provisions of this
Agreement.

(iii) Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The use of “or” is not intended to be exclusive unless expressly
indicated otherwise.

(iv) Whenever the words “herein” or “hereunder” are used in this Agreement, they
shall be deemed to refer to this Agreement as a whole and not to any specific
Section, unless otherwise indicated.

(v) The terms herein defined in the singular shall have a comparable meaning
when used in the plural, and vice versa. The masculine, feminine and neuter
genders used herein shall include each other gender.

(vi) The terms “dollars” and “$” shall mean dollars of the United States of
America.

 

18



--------------------------------------------------------------------------------

(b) Notice. All notices, deliveries, requests, waivers, approvals, consents and
other communications (each a “Notice”) pursuant to this Agreement will be in
writing and shall be delivered personally, telecopied or delivered by globally
recognized express delivery service to the parties at the addresses or facsimile
numbers set forth below or to such other address or facsimile number as the
party to whom Notice is to be given may have furnished to the other parties
hereto in accordance with this Section 10(b). Any Notice will be deemed to have
been delivered and received (i) in the case of personal delivery, on the date of
such delivery, (ii) in the case of telecopy, on the Business Day after the day
that the party giving notice receives electronic confirmation of sending from
the sending telecopy machine (provided that the original thereof also is sent
contemporaneously by another method set forth in this Section 10(b)), and
(iii) in the case of a globally recognized express delivery service, on the
Business Day that receipt by the addressee is confirmed pursuant to the
service’s systems.

If to Purchaser:

Grifols, S.A.

Avinguda de la Generalitat, 152-158

Parc de Negocis Can Sant Joan

Sant Cugat del Valles

08174 Barcelona, Spain

Facsimile:    +34.93.571.0267 Attention:    Victor Grifols

with copies (which shall not constitute Notice) to:

Osborne Clarke S.L.P.

Avenida Diagonal, 477

Planta 20

08036 Barcelona, Spain

Facsimile:    +34.93.410.2513 Attention:    Tomás Dagá    Raimon Grifols

and

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036 U.S.A.

Facsimile:    +1 (212) 969-2900 Attention:    Peter G. Samuels    Rima R. Moawad

 

19



--------------------------------------------------------------------------------

If to the Company:

Aradigm Corporation

3929 Point Eden Way

Hayward, CA 94545

Facsimile:    (510) 265-0277 Attention:    Chief Executive Officer

with a copy (which shall not constitute Notice) to:

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Facsimile:    (415) 268-7522 Attention:    John W. Campbell, Esq.

(c) Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties.

(d) Amendments; Waivers.

(i) Provisions of this Agreement may be amended only with the written consent of
the Company and the Required Holders. Any amendment effected in accordance with
this Section 10(d) shall be binding upon each Investor and the Company;
provided, however, that no such amendment shall be effective to the extent that
it (A) applies to less than all the holders of the holders of Registrable
Securities, (B) imposes any obligation or liability on any Investor without such
Investor’s prior written consent (which may be granted or withheld in such
Investor’s sole discretion), or (C) applies retroactively, unless, in the case
of each of Sections 10(d)(i)(A) and 10(d)(i)(C), the Company and the Investors
provide unanimous written consent to such amendment.

(ii) No waiver by any party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by the party so waiving. No
waiver by any party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

(e) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties, including subsequent holders of Registrable Securities acquired,
directly or indirectly, from any Purchaser or any other Investor; provided,
however, that no assign of any Investor shall be entitled to such rights unless
such assign shall have executed and delivered to the Company an Addendum
Agreement in a form to be agreed upon by Purchaser and the Company at any time
following the acquisition of such Registrable Securities, in which event such
assign shall be deemed an Investor for purposes of this Agreement. This
Agreement is for the sole benefit of the parties hereto and their respective
successors and assigns and nothing herein, express or implied, is intended to or
shall confer upon any other person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

20



--------------------------------------------------------------------------------

(f) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

(g) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, IRRESPECTIVE
OF THE CHOICE OF LAWS PRINCIPLES OF THE STATE OF NEW YORK, AS TO ALL MATTERS,
INCLUDING MATTERS OF VALIDITY, CONSTRUCTION, EFFECT, ENFORCEABILITY, PERFORMANCE
AND REMEDIES.

(h) Jurisdiction; Venue. The sole jurisdiction, venue and dispute resolution
procedure for all disputes, controversies or claims (whether in contract, tort
or otherwise) arising out of, relating to or otherwise by virtue of, this
Agreement, breach of this Agreement or the transactions contemplated by this
Agreement shall be the United States District Court for the Southern District of
New York, and the parties to this Agreement hereby consent to the jurisdiction
of such court and waive any objection to the venue of such Proceeding. Each of
the parties agrees that process may be served upon it in the manner specified in
Section 10(b) and irrevocably waives and covenants not to assert or plead any
objection which it might otherwise have to such jurisdiction, or to such manner
of service of process.

(i) WAIVER OF JURY TRIAL. EXCEPT AS LIMITED BY APPLICABLE LAW, EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

(j) Severability. If any provision of this Agreement is deemed or held to be
illegal, invalid or unenforceable, this Agreement shall be considered divisible
and inoperative as to such provision to the extent it is deemed to be illegal,
invalid or unenforceable, and in all other respects this Agreement shall remain
in full force and effect; provided, however, that if any provision of this
Agreement is deemed or held to be illegal, invalid or unenforceable the parties
agree to replace such illegal, invalid or unenforceable provision with a
provision that is legal, valid and enforceable that achieves the original intent
of the parties as closely as possible. Further, should any provision contained
in this Agreement ever be reformed or rewritten by any judicial body of
competent jurisdiction, such provision as so reformed or rewritten shall be
binding upon all parties hereto.

(k) Counterparts. This Agreement may be executed (including by facsimile
transmission or e-mail of an electronic file such as .pdf) with counterpart
signature pages or in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

21



--------------------------------------------------------------------------------

(l) Remedies. The parties hereto agree that if any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached, irreparable damage would occur, no adequate remedy at law
would exist and damages would be difficult to determine, and that the parties
shall be entitled to injunctive relief to prevent breaches of this Agreement and
to specific performance of the terms hereof, in addition to any other remedy at
law or equity to which the parties may be entitled. Except as otherwise provided
herein, all remedies available under this Agreement, at law or otherwise, shall
be deemed cumulative and not alternative or exclusive of other remedies. The
exercise by any party of a particular remedy shall not preclude the exercise of
any other remedy.

Section 11. Other Agreements. From and after the date hereof, so long as any
Person holds any Registrable Securities in respect of which any registration
rights provided for in Section 2 or 3 remain in effect, the Company will not,
directly or indirectly, grant to any Person or agree to or otherwise become
obligated in respect of (a) rights of registration in the nature or
substantially in the nature of those set forth in Section 2 or 3 that would have
priority over the Registrable Securities with respect to the inclusion of such
securities in any registration, or (b) rights of registration in the nature or
substantially in the nature of those set forth in Section 2 or 3 that would be
pari passu with the Registrable Securities with respect to the inclusion of such
securities in any registration, unless otherwise consented to by the Required
Holders.

[Signature page to follow]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

ARADIGM CORPORATION By:  

 

  Name:   Title: GRIFOLS, S.A. By:  

 

  Name:   Title: